Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 05/04/2020. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being  anticipated by JANA, et al. (US 2020/0084620 A1), hereinafter (“Jana”).
Claim 1
Jana discloses a method comprising,
by a provisioning device (fig. 1 and par. 0024, a configuring infrastructure 150): receiving a user instruction to initiate meshnet provisioning (par. 0024, the controller 120 may use a configuring application to communicate with the configuring infrastructure 150 via the additional communication path 124 (e.g., via a web console or service). As such, the configuring infrastructure 150 may service configuration commands received from the controller 120 (e.g., to securely distribute a network key to a new node 110, to program a particular node 110 to be within the group 112 or another group, etc.), therefore implicitly receives user instructions/commands via the controller 120 in order to perform said mesh network configuration, see, for example, par. 0027, the particular environment 200 as shown in FIG. 2 includes a smartphone 270 (which may correspond to controller 120), outdoor speakers 212 and 214, bedroom speakers 216, etc., in the environment 200 shown in FIG. 2, a user may press a button on the smartphone 270 to engage the electronic lock 236, etc.); 
provisioning a first device to a meshnet, wherein the provisioning the first device yields first provisioning data comprising one or more keys (fig.1; pars.  0024-0026, although the controller 120 and the gateway 130 are depicted in FIG. 1 as elements separate from the nodes 110, those skilled in the art will appreciate that the controller 120 and/or the gateway 130 can be included among the nodes 110 in various aspects, etc., the controller 120 may use a configuring application to communicate with the configuring infrastructure 150 via the additional communication path 124 (e.g., via a web console or service). As such, the configuring infrastructure 150 may service configuration commands received from the controller 120 (e.g., to securely distribute a network key to a new node 110, to program a particular node 110 to be within the group 112 or another group, etc.; at least the nodes 110, the controller 120, and the gateway 130 may be configured to communicate with one another via a wireless mesh protocol, which may generally enable devices to send, receive, and relay messages to surrounding devices located within radio range, thus forming an ad-hoc mesh network; par. 00041, Each node in a wireless mesh network has its own unique device-specific encryption key (a private key, referred to as a "DevKey" in Bluetooth.RTM. mesh) known only to itself and the Provisioner Node. Each node in a wireless mesh network shares a network-specific encryption key (a public key, referred to as a "NetKey" in Bluetooth.RTM. mesh). Before a new node can take part in routine mesh operations, it is provisioned by a Provisioner Node. Before a new node can take part in routine mesh operations, it is provisioned by a Provisioner Node. This is a trusted device with access to all of the nodes in the mesh network. For example, the Provisioner Node may be the controller 120 in FIG. 1. The new node is assigned an address (e.g., an Internet Protocol (IP) address), along with the network-specific and a device-specific encryption keys, here, the provisioner device/controller 120 may be a first device in the mesh network 112 provisioned by the configuring infrastructure 150 and assigned networks address and keys, as explained above, in order to communicate with other nodes in the mesh network); 
provisioning a second device to the meshnet, wherein the provisioning the second device yields second provisioning data comprising one or more keys (par 0025, the controller 120 may use a configuring application to communicate with the configuring infrastructure 150 via the additional communication path 124 (e.g., via a web console or service). As such, the configuring infrastructure 150 may service configuration commands received from the controller 120 (e.g., to securely distribute a network key to a new node 110, etc. also see par. 0041 as quoted above); and 
transferring provisioning data comprising the first provisioning data and the second provisioning data to storage on the first device (fig. 6 and pars. 0055-0058, the LPN 606 sends the address of the selected Friend Node to the Provisioner Node 608 in a "Friend Info" message. This message may be unicast to the Provisioner Node 608, rather than broadcast, and may be encrypted with the LPN's 606 device-specific encryption key (represented as "DevKeyLPN") so that other devices cannot intercept the message and obtain the contents, etc., At stage 4, after receiving the Friend Info message, the Provisioner Node 608 generates a random value ("RandValue") to be used for the FKey generation and sends it to the selected Friend Node 602 using that node's device-specific encryption key, i.e. the first device (controller 120) at least maintains list of device-specific encryption keys and addresses of all the nodes 110 in the mesh network provided by the configuring infrastructure 150).

Claim 2
Jana further discloses [T]he method of claim 1 comprising, prior to the transferring, the provisioning device connecting to the first device via a first communication protocol, wherein the first device communicates in the meshnet via a wireless protocol different from the first communication protocol. (fig.1 and par. 0025, the controller 120 (which may also be referred to as a provisioner node) may be configured to establish a wireless connection 122 with the nodes 110, whereby the controller 120 may use a wireless radio to communicate with the nodes 110 in the wireless mesh network 100. Furthermore, in various aspects, the controller 120 may have an additional communication path 124 to the wireless mesh network 100. For example, in various aspects, the controller 120 may use a configuring application to communicate with the configuring infrastructure 150 via the additional communication path 124 (e.g., via a web console or service), etc.).

Claim 14
The claim represents implementation of the method recited in claim 1 in a processor executable instructions stored in an associated memory. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Jana further discloses a configuration device inherently comprising a processor executing instructions stored in an associated memory (see fig.1 and par. 0024, configuring infrastructure 150 in communication via a network).

Claim 15
The claim is rejected using the same ground used for rejecting claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jana.

Claim 3
The feature of “The method of claim 2, wherein the provisioning the second device is performed before the provisioning the first device.” is obvious in view of the teachings of Jana. In particular, Jana discloses the nodes 110 (second one or more devices) in the mesh network 112 are connected to the configuring infrastructure 150 via a gateway 130 the gateway 130 or via a controller 120 (see fig.1 and pars 0024-0025). Jana further discloses although the controller 120 and the gateway 130 are depicted in FIG. 1 as elements separate from the nodes 110, those skilled in the art will appreciate that the controller 120 and/or the gateway 130 can be included among the nodes 110 in various aspects (par. 0024). Jana further discloses at least the nodes 110, the controller 120, and the gateway 130 may be configured to communicate with one another via a wireless mesh protocol, which may generally enable devices to send, receive, and relay messages to surrounding devices located within radio range, thus forming an ad-hoc mesh network (par. 0026).
Therefore, it would have been obvious to one of ordinary skills in the art to provision one or more node 110 (second node(s)) via direct communication with the configuring infrastructure 150 and then provision the controller 120 and/or the gateway 130, as being part of the mesh network, or first provision the controller 120 and use it for further provisioning of other nodes in the mesh network so as to meet the system engineering requirements such as using central versus distributed provisioning approaches while considering related computing and network traffic requirements.

Claim 16
The claim is rejected using the same grounds used for rejecting claim 3 above.
 
3.	Claim 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jana in view of Zhang, et al. (US 2020/0379417 A1), hereinafter (“Zhang”).

Claim 7
Jana discloses fig.1 and par. 0024, although the controller 120 and the gateway 130 are depicted in FIG. 1 as elements separate from the nodes 110, those skilled in the art will appreciate that the controller 120 and/or the gateway 130 can be included among the nodes 110 in various aspect, i.e. a first device in the shown mesh network 112 may comprise the controller and/or the gateway functions shown in fig.1). Jana further discloses the second device comprises at least one sensor. (par. 0023, the term "node" refers to a mobile or stationary device that is a member of a wireless mesh network, A node may be a cellular telephone, a "smart phone," a personal or mobile multimedia player, a personal data assistant, a laptop computer, a desktop computer, a tablet computer, a wireless gaming controller, an IoT device (e.g., a "smart" thermostat, refrigerator, microwave, speaker system, meter, etc.).
Jana does not expressly disclose the first device is a controller of a heating ventilation and air conditioning (HVAC) system or the sensor comprises at least one environmental sensor used in the HVAC.
However, using or integrating the disclosed functions of the controller 120 (first device) of Jana in any consumer device, such as a HVAC, and further using the discloses sensor as environmental sensors associated with and communicating with said HVAC via the mesh network is considered an obvious an obvious application of a known technique to a known device ready for improvements to yield predictable results. 
In this regard, an HVAC system and associated environmental sensors is known in the art. In particular, Zhang discloses a system for controlling an environment of a building comprising an HVAC system 106 comprising a controller (202); one or more environment sensor devices 104 to detect aspects of the environment of the building, and/or aspects of an ambient environment surrounding the building; and an intelligent management device 102 to generate control signals for the HVAC system 106 (see figs.1-2 and pars.  0023-0025).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to apply the network provisioning and servicing technique of Jana in a the known HVAC, environmental sensors and one or more management devices, as disclosed by Zhang, so as to enable communication provisioning and communication between said devices in the same manner.

Claim 8
Jana as modified further teaches [T]he method of claim 7, wherein the second device comprises a relay node used in the HVAC system. (Jana, fig.1 and par. 0024, the nodes 110 may be the basic building blocks of the wireless mesh network 100, wherein the nodes 110 may comprise any suitable device that can be configured to send, receive, and relay messages to surrounding nodes 110 (i.e., devices)).

Claim 20
The claim is rejected using the same grounds and motivation used for rejecting claim 7 above.
Allowable Subject Matter
4.	Claims 9-13 are allowed.
5.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641